NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                 TASNEEM HALLOUM, Petitioner/Appellant,

                                         v.

                 ADNAN HASASNEH, Respondent/Appellee.

                            No. 1 CA-CV 17-0158 FC
                                 FILED 2-6-2018


            Appeal from the Superior Court in Maricopa County
                           No. FC 2016-095113
             The Honorable Terri L. Clarke, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Wees Law Firm, L.L.C., Phoenix
By James F. Wees
Counsel for Petitioner/Appellant


                        MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge Jon W. Thompson and Judge Peter B. Swann joined.
                        HALLOUM v. HASASNEH
                          Decision of the Court




B E E N E, Judge:

¶1           Tasneem Halloum (“Wife”) appeals the superior court’s
continuation of an order of protection against her in favor of Adnan
Hasasneh (“Husband”). For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             In September 2016, Wife filed a petition for an order of
protection against Husband alleging he committed several acts of domestic
violence against her. The superior court granted an ex parte order of
protection and one week later, Wife filed a petition for dissolution of their
marriage. After an evidentiary hearing in October 2016, Commissioner
Hinz continued the protective order, finding reasonable cause to believe
that Husband committed an act of domestic violence against Wife within
the last year or might commit acts of domestic violence in the future.

¶3             Two months later, in December 2016, Husband sought and
was granted an ex parte order of protection against Wife. Commissioner
Clarke held an evidentiary hearing in January 2017 and continued the order
against Wife, finding reasonable cause to believe that Wife committed an
act of domestic violence within the past year. The court sua sponte amended
Commissioner Hinz’s previous protective order against Husband to reflect
identical orders as to both parties. In pertinent part, the orders stated that
Husband and Wife shall have no contact except to exchange their two minor
children who were not included as protected persons. Also, Wife was
prohibited from going near Husband’s place of employment, which was the
parties’ jointly-owned furniture store.

¶4            Wife timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution and Arizona Revised
Statutes (“A.R.S.”) section 12–120.21(A)(1).1




1      Husband did not file an answering brief. In our discretion, however,
we decline to treat his omission as an admission of error. See In re Marriage
of Diezsi, 201 Ariz. 524, 525, ¶ 2 (App. 2002).




                                      2
                        HALLOUM v. HASASNEH
                          Decision of the Court

                              DISCUSSION

¶5            Wife argues no evidence showed she either committed or will
commit an act of domestic violence against Husband. Thus, she claims the
protective order against her should be quashed.2 We disagree.

¶6            We review the continuation of an order of protection for an
abuse of discretion. Michaelson v. Garr, 234 Ariz. 542, 544, ¶ 5 (App. 2014).
An order of protection is issued “for the purpose of restraining a person
from committing an act included in domestic violence.” A.R.S. § 13-
3602(A). Domestic violence includes harassment when the victim and
defendant are or were married. A.R.S. § 13-3601(A)(1) (defining domestic
violence as including harassment under A.R.S. § 13-2921). “A person
commits harassment if, with intent to harass or with knowledge that the
person is harassing another person, the person:

      1. Anonymously or otherwise contacts, communicates or
      causes a communication with another person by verbal,
      electronic, mechanical, telegraphic, telephonic or written
      means in a manner that harasses.

      2. Continues to follow another person in or about a public
      place for no legitimate purpose after being asked to desist.

      3. Repeatedly commits an act or acts that harass another
      person.

      4. Surveils or causes another person to surveil a person for no
      legitimate purpose.

A.R.S. § 13-2921(A).

¶7           Husband claimed that Wife harassed him on December 17, 18,
and 19, 2016 when Wife came to his furniture store. On December 17,

2      Wife also argues that Commissioner Clarke erred by sua sponte
amending Commissioner Hinz’s previous protective order against
Husband “by performing essentially a horizontal appeal.” Because Wife
failed to cite any authority supporting such a proposition, however, we
deem it waived and do not address it. See ARCAP 13(a)(7)(A) (stating that
the opening brief must include an “[a]ppellant’s contentions concerning
each issue presented for review, with supporting reasons for each
contention, and with citations of legal authorities and appropriate
references to the portions of the record on which the appellant relies”).


                                     3
                        HALLOUM v. HASASNEH
                          Decision of the Court

Husband testified that after he dropped off the children with Wife, she
followed him to the store. She drove into the store’s parking lot, holding
something in her hand. Husband said he was scared because he thought
Wife was going to throw something at him, but relaxed when he saw a flash
and realized she was taking pictures with her cell phone.

¶8             On December 18, Husband said he left the store after closing,
walked out into the parking lot, and saw Wife drive into the parking lot.
She was again taking pictures. He said he was scared because she drove
toward him while he was on foot and came within two feet of striking him.
Husband believed Wife intentionally came to the store to harass him and
tried to scare him by driving close to him with her car.

¶9           Then on December 19, while Husband was not present at
work, Wife was seen driving in the front of the store taking pictures.
Although Husband was not present that day, he said he was afraid because
Wife continued to come to the store and her behavior was getting bolder.
He contacted law enforcement and was advised to file an order of
protection against Wife.

¶10            In contrast, Wife testified she was not in the store parking lot
on December 17 or 18; she denied following Husband, going anywhere near
him, or trying to run him over with her car. Wife produced exhibits of a
tracking application on her cell phone depicting her location on December
17 and 18, proving she was not at the store either day. Wife admitted,
however, that she could have left the phone at home and went to the store
without it. She also acknowledged that the tracking application on her
phone only records the location if she stops for five to ten minutes; it does
not record if she simply drives through.

¶11           As for December 19, Wife said she drove by the store on her
way to an appointment and noticed large trucks pulling into the back of
store. She recognized the trucks as belonging to Husband’s father. Because
she was concerned that Husband was removing merchandise from their
jointly-owned store, thus diluting community property, Wife said she had
every reason to go to the store and document it. Commissioner Clarke
asked Wife why she went to the store admittedly twice (December 19 and
December 20) when she knew Husband worked there and claimed to be
afraid of him, why she did not bring the police or another person with her,
or have her attorney investigate instead. Wife responded that Husband’s
car was not in the parking lot so she knew he was not there and she was
only there briefly; she just took pictures and left immediately.




                                      4
                        HALLOUM v. HASASNEH
                          Decision of the Court

¶12           Although Wife disputed that she intended to harass or harm
Husband, the superior court did not abuse its discretion in accepting the
testimony and evidence presented showing otherwise and continuing the
order of protection. See Vincent v. Nelson, 238 Ariz. 150, 155, ¶ 18 (App.
2015) (superior court is in best position to judge credibility of witnesses and
resolve conflicting evidence, and appellate court generally defers to its
findings).

                               CONCLUSION

¶13          For the foregoing reasons, we affirm the superior court’s
continuance of the order of protection against Wife. Because Wife is not the
prevailing party on appeal and cites no supporting authority, we deny
Wife’s request for attorneys’ fees.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         5